      Case: 1:21-cv-04810 Document #: 1 Filed: 09/10/21 Page 1 of 13 PageID #:1




                          UNITED STATES DISTRIC COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


U.S. BANK EQUIPMENT FINANCE, a division                )
of U.S. BANK NATIONAL ASSOCIATION,                     )
                                                       )
                       Plaintiff,                      )       Case No.
                                                       )
                       v.                              )
                                                       )       Amount claimed: $94,098.20, plus
CAPITALIS LLC and                                      )       pre-judgment interest at the rate
TADAS ZUKAS,                                           )       twelve percent (12%) per annum,
                                                       )       attorneys’ fees and costs
               Defendants.                             )


                                    VERIFIED COMPLAINT


       NOW COMES Plaintiff U.S. BANK EQUIPMENT FINANCE, a division of U.S. BANK

NATIONAL ASSOCIATION (“U.S. Bank”), by and through its counsel, and for its Verified

Complaint against Defendants CAPITALIS LLC (“Capitalis”) and TADAS ZUKAS (“Zukas”)

(collectively the “Defendants”), states as follows:

                                             PARTIES

       1.      U.S. Bank is a national bank organized under the laws of the United States, with its

main office in Minneapolis, Minnesota. U.S. Bank maintains its charter in the State of Ohio.

       2.      Capitalis is a limited liability company organized under the laws of the state of Florida

with its principal place of business located at 4430 S. Prin ceton Ave. Chicago, Illinois 60609.

       3.      Capitalis’ sole member is Zukas, a citizen of the State of Illinois who maintains

domicile at 4430 S. Princeton Av e. Ch icago, Illinois 60609.




                                                  1
      Case: 1:21-cv-04810 Document #: 1 Filed: 09/10/21 Page 2 of 13 PageID #:2




                                JURISDICTION AND VENUE

       4.      Jurisdiction is appropriate in this Court pursuant to 28 U.S.C. §1332(a)(1)

insomuch as the parties are of diverse citizenship and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (2), because

Capitalis conducts business in and Zukas resides in this judicial district.

                                         The Agreement

       6.      On or about July 1, 2019, U.S. Bank and Capitalis entered into Equipment Finance

Agreement No. XXX4374 (the “Agreement”), wherein U.S. Bank, as lender, financed Capitalis’s

acquisition of certain equipment more specifically identified therein (the “Collateral”). Capitalis,

as borrower, granted U.S. Bank a first priority security interest in the same. A true and correct

copy of the Agreement is attached hereto as Exhibit 1.

       7.       To induce U.S. Bank to enter into the Agreement, Zukas personally guaranteed

Capitalis’s obligations to U.S. Bank under the Agreement pursuant to a Continuing Personal

Guaranty (the “Guaranty”). A true and correct copy of the Guaranty is located on the face of the

Agreement, attached hereto as Exhibit 1.

       8.       Pursuant to the Agreement, Capitalis agreed to make sixty (60) consecutive

monthly payments of $1,883.81, plus applicable fees and costs. See Exhibit 1.

       9.      U.S. Bank perfected its security interest in the Collateral by filing a UCC-1

financing statement with the Florida Secretary of State. A true and correct copy of the UCC-1

financing statement is attached hereto as Exhibit 2.

                                        Payment Default

       10.     U.S. Bank has performed all of its obligations under the Agreement.


                                                  2
        Case: 1:21-cv-04810 Document #: 1 Filed: 09/10/21 Page 3 of 13 PageID #:3




          11.    Capitalis defaulted under the Agreement by failing to make all the payments when

due under the Agreement.

          12.    As a result of Capitalis’s default under the Agreement, the balance due to U.S.

Bank is $94,098.20, after crediting Capitalis for all payments received pursuant to the Agreement.

          13.    For the monies due under the Agreement, U.S. Bank is entitled to pre-judgment

interest at the contractual rate of twelve percent (12%) per annum continuing to accrue until

judgment, or the maximum rate permitted by law. See Exhibit 1, ¶6.

          14.    U.S. Bank is further entitled to attorneys’ fees and costs pursuant to the

Agreement. Id.

          15.    U.S. Bank sent a demand for payment and return of the Collateral to Capitalis and

Zukas.

          16.    Capitalis and Zukas have failed and refused to respond to U.S. Bank’s demand.

          17.    U.S. Bank estimates that the Collateral has a fair market value of $11,893.00,

depending on its condition.

                              COUNT I - BREACH OF CONTRACT
                                 AGAINST CAPITALIS LLC

           18.   U.S. Bank repeats and realleges paragraph 1 through 17 as though fully set forth

 herein.

           19.   Capitalis defaulted under the Agreement by failing to make all payments when

 due.

           20.   As a result of Capitalis’s breach of the Agreement, U.S. Bank has suffered actual

 damages in the amount of $94,098.20, plus pre-judgment interest at the rate of twelve percent

 (12%) per annum from the date of default through the date of judgment, plus attorneys’ fees and

 costs.


                                                  3
      Case: 1:21-cv-04810 Document #: 1 Filed: 09/10/21 Page 4 of 13 PageID #:4




          WHEREFORE, Plaintiff U.S. BANK EQUIPMENT FINANCE, a division of U.S.

BANK NATIONAL ASSOCIATION, respectfully requests that the Court enter judgment in its

favor and against Defendant CAPITALIS LLC in the amount of $94,098.20, plus pre-judgment

interest at the rate of twelve percent (12%) per annum from the date of default through the date

of judgment, and attorneys’ fees and costs, as well as all other and further relief which this Court

deems just.

                           COUNT II - BREACH OF GUARANTY
                               AGAINST TADAS ZUKAS


          21.   U.S. Bank repeats and realleges paragraph 1 through 20 as though fully set forth

herein.

          22.   Under the Guaranty, Zukas is indebted to U.S. Bank for the amounts due to U.S.

Bank from Capitalis under the Agreement.

          23.   Zukas has failed to pay this amount - $94,098.20, plus interest, attorney fees and

costs - to U.S. Bank.

          24.   Accordingly, Zukas has breached the Guaranty.

          25.    Due to Zukas’s breach of the Guaranty, U.S. Bank has suffered actual damages

in the amount of $94,098.20, plus pre-judgment interest at the rate of twelve percent (12%) per

annum from the date of default through the date of judgment, plus attorneys’ fees and costs.

          WHEREFORE, Plaintiff U.S. BANK EQUIPMENT FINANCE, a division of U.S. BANK

NATIONAL ASSOCIATION, respectfully requests that this Court enter Judgment in its favor and

against TADAS ZUKAS, individually, in the amount of $94,098.20, plus pre-judgment interest at

the rate of twelve percent (12%) per annum from the date of default through the date of judgment,

and attorneys’ fees and costs, as well as all other and further relief which this Court deems just.


                                                 4
      Case: 1:21-cv-04810 Document #: 1 Filed: 09/10/21 Page 5 of 13 PageID #:5




                                COUNT III - REPLEVIN
                              AGAINST CAPITALIS LLC.
                            UNDER 735 Ill. Comp. Stat. § 5/19-101

          26.    U.S. Bank repeats and realleges paragraphs 1 through 25 as though fully set forth

herein.

          27.    This claim is brought pursuant to 735 ILCS § 5/19-101, et seq., made applicable

to this proceeding pursuant to 28 U.S.C. § 1652, for the collateral is located in Illinois.

          28.    Pursuant to the Agreement, U.S. Bank has a first priority security interest in the

Collateral.

          29.   Capitalis knew or should have known of U.S. Bank’s liens and security interest

when it took possession of the Collateral.

          30.   U.S. Bank is entitled to possession of the Collateral.

          31.   U.S. Bank has been unable to secure the Collateral by peaceful means.

          32.   Capitalis is wrongfully and unlawfully detaining the Collateral.

          33.   U.S. Bank has made demand upon Capitalis for the return of the Collateral, but

Capitalis has failed and refused to return same.

          34.   U.S. Bank will suffer irreparable damages if the Collateral is not returned.

          35.   Upon information and belief, the Collateral is located at 4430 S. Princeton Ave.

Chicago, Illinois 60609.

          36.   The Fair Market Value of the Collateral is approximately $11,893.00, depending

on its condition.

          37.   The Collateral has not been taken for any tax, assessment, or fine levied by virtue

of any law of this State, against the property of such plaintiff, or against him or her individually,

nor seized under any lawful process against the goods and chattels of such plaintiff subject to
                                                   5
      Case: 1:21-cv-04810 Document #: 1 Filed: 09/10/21 Page 6 of 13 PageID #:6




such lawful process, nor held by virtue of any order for replevin against such plaintiff.

          38.   Due to Capitalis’ wrongful detention of the Collateral, U.S. Bank is entitled to a

writ of replevin directing the U.S. Marshal, or any other designated officer, to use all necessary

force to repossess the Collateral, or any portion thereof, from Capitalis, located at 4430 S.

Princeton Ave. Chicago, Illinois 60609, or any other place where the Collateral may be found.

To the extent the Collateral is not found, U.S. Bank is entitled to a judgment in the amount of the

fair market value of the Collateral.

          WHEREFORE, Plaintiff U.S. BANK EQUIPMENT FINANCE, a division of U.S.

 BANK NATIONAL ASSOCIATION respectfully requests that this Court enter a writ of

 replevin directing the U.S. Marshal, or any other designated officer, to use all necessary force to

 repossess the Collateral, or any portion thereof, from Capitalis at 4430 S. Princeton Ave.

 Chicago, Illinois 60609, or any other place where the Collateral may be found; and enter

 judgment against CAPITALIS LLC for the value of the Collateral not so returned, plus

 attorneys’ fees and costs, as well as all other and further relief which this Court deems just.

                              COUNT IV - DETINUE
                     AGAINST CAPITALIS LLC and TADAS ZUKAS


          39.    U.S. Bank repeats and realleges paragraphs 1 through 38 as though fully set forth

herein.

          40.    The Collateral is in Capitalis and Zukas’s possession and control. Zukas, by virtue

of being the sole member of Capitalis controls Capitalis’s conduct, including Capitalis’s ability to

surrender the Collateral.

          41.    Capitalis and Zukas are wrongfully retaining possession of the Collateral,

because Capitalis and Zukas had actual knowledge of U.S. Bank’s lien and security interest at the


                                                  6
      Case: 1:21-cv-04810 Document #: 1 Filed: 09/10/21 Page 7 of 13 PageID #:7




time Capitalis and Zukas came into possession of the Collateral.

       42.      U.S. Bank’s right to possession of the Collateral is superior to the rights of

Capitalis and Zukas.

       43.      U.S. Bank is entitled to an order directing Capitalis and Zukas to turn over the

Collateral within seven (7) calendar days, or such other reasonable time period as the Court may

determine.

       WHEREFORE, Plaintiff U.S. BANK EQUIPMENT FINANCE, a division of U.S.

BANK NATIONAL ASSOCIATION, respectfully requests that the Court enter an order

compelling CAPITALIS LLC and TADAS ZUKAS, jointly and severally, to surrender the

Collateral to U.S. Bank at a place and time directed by U.S. Bank within seven (7) days of this

Court’s entry of judgment, as well as all other relief this Court deems just.

                                              U.S. BANK EQUIPMENT FINANCE, a division of
                                              U.S. BANK NATIONAL ASSOCIATION

                                        By:       /s/ Taryn H. Hill
                                               D. Alexander Darcy (ARDC#: 06220515)
                                               Taryn H. Hill (ARDC # 6332808)
                                               ASKOUNIS & DARCY, PC
                                               444 North Michigan
                                               Avenue Suite 3270
                                               Chicago, IL 60611
                                               (312) 784-2400 (t)
                                               (312) 784-2410 (f)
                                              adarcy@askounisdarcy.com
                                              thill@askounisdarcy.com




                                                 7
      Case: 1:21-cv-04810 Document #: 1 Filed: 09/10/21 Page 8 of 13 PageID #:8




                                       VERIFICATION

        Under penalties as provided by law, the undersigned certifies that the statements set forth
in the Complaint are true and correct, except as to matters therein stated to be on information and
belief, and as to such matters, the undersigned certified as aforesaid that he verily believes the
same to be true.
                                                                      9/10/21
_______________________                                             _______________________
Shawna Thooft                                                                   Date
Loss Mitigation Specialist
U.S. Bank Equipment Finance




                                                8
Case: 1:21-cv-04810 Document #: 1 Filed: 09/10/21 Page 9 of 13 PageID #:9




                                                                            1
Case: 1:21-cv-04810 Document #: 1 Filed: 09/10/21 Page 10 of 13 PageID #:10
Case: 1:21-cv-04810 Document #: 1 Filed: 09/10/21 Page 11 of 13 PageID #:11
Case: 1:21-cv-04810 Document #: 1 Filed: 09/10/21 Page 12 of 13 PageID #:12
Case: 1:21-cv-04810 Document #: 1 Filed: 09/10/21 Page 13 of 13 PageID #:13




                                                                              2
